TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 12, 2013



                                     NO. 03-13-00151-CV


                                        S. H., Appellant

                                                v.

             The Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s decree of termination: IT IS THEREFORE considered, adjudged and ordered that the

trial court’s decree of termination is in all things affirmed. It FURTHER appearing to the Court

that appellant has filed an affidavit of inability to pay costs, it is FURTHER ordered that no

costs of appeal be assessed against appellant; and that this decision be certified below

for observance.